Citation Nr: 1716210	
Decision Date: 05/12/17    Archive Date: 05/22/17

DOCKET NO.  10-12 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri.


THE ISSUE

Entitlement to service connection, to include on a secondary basis, for cervical spine disability


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. I. Sims, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1982 to 1986, and from March 1988 to January 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which, in pertinent part, denied service connection for cervical spine disability.  The Board remanded the case in October 2013 and May 2016 for further development.

The Board again refers to the AOJ the raised issue of entitlement to a total disability rating based on individual unemployability (TDIU).


FINDING OF FACT

The Veteran's cervical spine disability did not originate in service or until years The weight of the evidence is against a finding that the Veteran's cervical spine disability began during the Veteran's military service, was caused by his service, has an onset date within one year of service, has been continuous since service, or has been caused or aggravated by a service-connected disability. 


CONCLUSION OF LAW

The criteria for service connection for cervical spine disability have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.09, 3.310 (2016).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

VA has certain duties to notify and assist claimants for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159.  VA is required to notify claimants of the evidence that is necessary, or would be of assistance, in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).  In the instant case, the Veteran was provided with all appropriate notification in May 2009, and he has not otherwise alleged or demonstrated any prejudice with regard to the content or timing of VA's notice or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  The notice provisions of the VCAA have been fulfilled, and no further notice is necessary.

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to this claim for benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, VA treatment records, and private treatment records have been obtained, to the extent available.  The RO made all efforts to identify and obtain the Veteran's private treatment records.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The duty to assist also includes providing an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Pursuant to the Board's October 2013 Remand, the Veteran was provided with a VA examination in November 2013.  In May 2013, upon review of this examination, the Board noted that the examiner failed to provide an opinion regarding secondary service connection, and it again remanded the Veteran's claim.  In August 2016, the Veteran was afforded another VA examination.   Upon review of this evidence, the Board finds that the examination reports, particularly the August 2016 report, indicates that the examiner reviewed the Veteran's claims file and past medical history, recorded his current complaints, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The existing medical evidence of record is therefore adequate for the purpose of rendering a decision in the instant appeal.  38 C.F.R. § 4.2 (2015); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Veteran's representative has objected to the adequacy of the November 2013 VA examination.  The representative argues that the examiner's opinion "does not rule out reasonable doubt," and that an orthopedist is needed to provide the opinion.  While the representative believes the opinion is vague, the examiner makes a definitive statement regarding service connection, finding that is was less likely than not incurred in or cause by the claimed in-service injury, event, or illness.  Moreover, the representative gives no specific deficiencies that an orthopedist opinion would address that the VA examiner did not address.  The Board is unable to identify anything in the record to indicate that an orthopedist is needed to provide a medical opinion.  The November 2013 examination was performed by one who was able to give competent medical evidence under 38 C.F.R. § 3.159(a)(1), therefore the Board's duty to assist was satisfied. Cox v. Nicholson, 20 Vet. App. 563 (2007).

Neither the Veteran, nor his representative objected to the adequacy of the August 2016 exam. See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed").  

The Veteran declined the opportunity to present testimony before the Board.  The Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A , or 38 C.F.R. § 3.159, that the record includes adequate, competent evidence to allow the Board to decide this matter, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

II.  Merits of the Claim

At issue is whether the Veteran is entitled to service connection for cervical spine disability.  The weight of the evidence is against finding that a medical nexus exists between the Veteran's current disability and any in-service incurrence.  In addition, the current disability was not caused or aggravated by a service-connected disability.  Moreover, the current disability was neither diagnosed with one year of separation from service, nor has it been continuous since service. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131.  Service connection can be established by evidence that shows "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement." 38 C.F.R. § 3.310(a) (2016); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The nexus requirement, in pertinent part, can be established through objective medical evidence; the application of statutory presumptions for chronic diseases like arthritis, when manifested to a compensable degree within a year of separation from service; or based on a continuity of symptomatology.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection can also be established on a secondary basis for a disability that is proximately due to, or the result of, a service-connected disease or injury. 38 C.F.R. § 3.310(a).  

The service treatment records for the Veteran's first period of service are silent for any reference to cervical spine complaints or findings.  After the Veteran's separation from his first period of active service, the July 1986 examination indicates a normal physical exam with no indication of neck problems or pain.  

A February 1988 enlistment examination, when the Veteran began his second period of active service, notes that the Veteran is in good health.  Service treatment records indicate that the Veteran initially sought treatment for neck pain coincident with a sore throat in December 1989.  At that time the Veteran was diagnosed with strep throat.  The next treatment related to neck pain was coincident with a motor vehicle accident in May 1990.  At that time the Veteran was noted to have mild tenderness, in pertinent part, at C5.  The Veteran was diagnosed with traumatic muscular pain.  

The next mention of neck pain was noted on clinical history in July 1997,  after the Veteran's separation from service.  At this time findings showed a small calcification anterior to the C6-C7 interspace and the physician noted, "probable ligamentous calcification, otherwise normal."  Notably, between December 1985 and July 2001, the Veteran consistently denied neck pain, other than noted above.  In July 2002, treatment records note complaints of neck pain with radiation to the right shoulder for one month.  Imaging reports from this same period note normal findings.  Also notable, in November 2002, the Veteran underwent a VA examination related to a prior claim.  The examiner noted,  "the patient's symptoms were limited entirely to the lumbosacral region."  In April 2009, treatment records indicate the Veteran experienced neck stiffness and pain in the shoulder since 2006.  At that time the physician noted the Veteran's "MRI of his neck shows multi-level severe degenerative disc disease...with foraminal narrowing at 4-5 and 5-6."  Since April 2009, treatment records consistently reported pain on motion, guarding, tenderness, and stiffness of the neck.  

In statements dated May 2009 and October 2009, the Veteran asserts that his current cervical spine disability is connected to his current service-connected lumbar and thoracic spine disabilities.  Specifically, the Veteran asserts that his cervical spine disability is secondary to his lumbar spine disability, because his cervical spine disability has been aggravated beyond the point of normal progression due to the inability to stand for extended periods of time and the need to walk with a cane.  The Veteran further states that he believes his lumbar spine condition has progressed upward to his cervical spine.  

The Veteran underwent a VA examination for his neck (cervical spine) condition in November 2013.  The medical history notes no particular injury to the neck in service and discomfort in the neck starting in December 2008.   The Veteran relayed having an MRI which found bone spurs and cord compression, narrowing in the spinal canal and a diagnosis of spinal stenosis and spondylosis in 2006.  The Veteran reported daily flare ups that impact the function of the cervical spine, "taking hydrocodone twice a day and diclofenac to tolerate the pain."  Upon examination the Veteran's range of motion measurements were within normal limits, with similar results after repetitive-use testing with three repetitions.  The examiner noted there was no additional limitation in range of motion after repetitive-use testing, but there was functional loss or impairment.  The examiner attributed this to less than normal movement and pain on motion.  The examiner found no muscle spasms or guarding of the cervical spine, a normal gait, muscle strength, and reflexes. The examiner found the Veteran experienced radiculopathy with moderate paresthesias and/or dysesthesias and numbness, nerve root compression in the upper, middle, and lower radicular groups, and degenerative changes of the cervical spine, arthritis (degenerative joint disease), but no ankylosis or intervertebral disc syndrome (IVDS).  

After an in-person examination, review of the case file, and consideration of the Veteran's lay statements, the VA examiner opined that it is less likely than not that the Veteran's cervical spine disability was incurred in, or caused by an in-service injury, event or illness.  The examiner noted the absence of neck pain during service.  The examiner also noted that the degenerative changes in the spine are a result of "a natural aging process and active lifestyle."  Additionally, the examiner noted there was no particular injury to which the generative changes could be attributed and that the Veteran's Sheuermann's Disease, which is genetic, may cause early degenerative changes. 

The Veteran underwent a second VA examination for his neck (cervical spine) condition in August 2016.  During this examination the Veteran noted that his cervical spine disability was caused by his back disabilities.  The examiner noted the Veteran's in-service injures, which she characterized as cervical strain.  The examiner also noted the Veteran's post-service injuries, which she characterized as cervical spondylosis/stenosis.  The examiner found the Veteran experienced radiculopathy with moderate paresthesias and/or dysesthesias and numbness, favorable ankylosis, IVDS, arthritis (degenerative joint disease), and degenerative disc disease at all levels between C3 and C6.  

After an in-person examination, review of the case file, and consideration of the Veteran's lay statements, the VA examiner opined that it is less likely than not that the Veteran's cervical spine disability was incurred in, or caused by an in-service injury, event or illness.  The examiner also opined that it is less likely than not that the Veteran's cervical spine disability was proximately due to, or the result of, the Veteran's service-connected lumbar disability.  The examiner noted that the in-service injury lacked the severity to cause subsequent degenerative disc disease and arthritis.  Additionally, the examiner noted a temporal gap of 20 years between the in-service injury and the recurrence of neck pain.  The examiner further noted that the cervical spine is a distinctly separate anatomical location from the lumbar spine and that she was unable to locate any peer-reviewed studies that support the concept that lumbar spondylolisthesis/stenosis (the Veteran's current service-connected disability) would cause spondylosis/stenosis in the cervical spine.

Initially, the Board notes that the Veteran has a current spine disability and an in-service injury involving his neck, as well as a current service-connected disability.   The remaining determination is whether a nexus exists between the Veteran's cervical spine disability and the in-service injury, or the cervical spine disability and his current service-connect disability. Upon review of the evidence, the Board finds that the weight of the evidence of record, particularly the November 2013 and August 2016 medical opinions, are against a finding that the Veteran's cervical spine disability is related either directly to his service, or secondarily to his current service-connected disability.  

The Board finds the VA examiner's opinion probative and affords it the greatest weight.  The examiner's opinion was offered based on an in-person examination, full review of the medical record, and consideration of the Veteran's assertions.  Additionally, the examiner's opinion is based on the application of sufficient facts and data to reliable principles and methods.  Further, the examiner's opinion provides specific conclusions and precise reasons for the statements. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Board has also considered whether the Veteran has presented evidence establishing the nexus element for direct or secondary service connection.  Neither the Veteran's report of symptoms, nor the objective medical evidence demonstrates that the Veteran has experienced pain or limitations of the neck or cervical spine on a continuous basis in connection with his service.  The Veteran's initial complaints of neck pain related to the cervical spine occurred on an acute basis one year prior to separation from service, and resolved quickly.  Not until six years after the Veteran's separation from service, did another complaint of neck pain related to the cervical spine materialize.  Another five years passed before the Veteran's next report of pain or symptoms related to his cervical spine, a total of 11 years after his separation from service.  The Veteran's first formal cervical spine disability was documented over 18 years after the his separation from service.  Thus, the Board notes that the Veteran did not complain of symptoms for over a year following service and did not consistently complain of symptoms related to his neck/cervical spine until 2009.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition now raised).  

The Board finds that as a lay person, the Veteran is competent to report what comes to him through his senses, yet he lacks the medical training and expertise to provide a medical opinion as to the etiology of his cervical spine disability.  See Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Under the facts of this particular case, such an opinion is not suited to the realm of lay expertise, given that the disorder at issue is not physically observable to the Veteran, and in light of the number of years between the symptoms in service and the development of the current disorder.  The Veteran's complaints of in-service and post-service symptoms were considered, but the Veteran's conclusions about the etiology of his current spinal disability are afford little weight.  The issue of causation is a medical determination outside the realm of common knowledge of a lay person.  Jandreau, 492 F. 3d 1372 (Fed. Cir. 2007). 

The preponderance of the evidence is against a finding that the Veteran's cervical spine disability is linked to a period of service.  In this case, the evidence of record does not demonstrate that the Veteran had an in-service injury or disease that caused or aggravated his current cervical spine disability.  Additionally, the evidence does not demonstrate that the Veteran's service-connected disability caused or aggravated his current cervical spine disability.  Furthermore, the evidence does not demonstrate that symptoms of a cervical spine disability existed continually since service, or soon after his separation from service.  As such entitlement service connection for a cervical spine disability is denied.


ORDER

Service connection, to include on a secondary basis, for cervical spine disability is denied.



____________________________________________
Thomas O'Shay
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


